Title: To James Madison from Hubbard Taylor, 1 March 1796
From: Taylor, Hubbard
To: Madison, James


Dr. Sir
1st. March 1796
I have omitted in my letter of this date to comply with the requ[e]st of our relation Jonathan Taylor Jur. He supposes there will be agents or superentendants appointed to carry on a trade with the Indian tribes, and he wishes to get into that department—and wishes your aid in the matter. The Carrecter of Mr. Taylor as an Officer, & paymaster in the Army has been (from every information I have got,) unexceptionable, and generally satisfactory, to the Commander who has been particularly fond of him; and agreable to all his brother officers. I refer you to his letter to me which I herein inclose for further information.
Should he succeed I am fully persuaded he will discharge the trust with credit both to him self and the Office. I am Dr Sir Sincerely yours
H. Taylor
P. Mr. Taylor wishes, a referance to Genl. Wayne, & his Accts in the War Office for information.
H Taylor
